Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, 18-28, drawn to a device for visualizing a surgical procedure in an ear, classified in A61B 1/227. 
II. Claims 10-17, 29-33, drawn to a method for performing a surgical procedure in an ear of a patient, classified in A61F 11/004.

These inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the device as claimed in group I could be used in a materially different process steps than as claimed in group II.

Election
During a telephone conversation with attorney Scott M Smith on 1/22/2021 a provisional election was made to prosecute the invention of group I - Claims 1-9 and 18-28. Affirmation of this election must be made formally by applicant in replying to this Office action.  Claims 10-17, 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an endoscope attachment portion, a tool attachment portion, in claim 4; 
thumb depress portion, in claims 25, 26; and processing unit, in claims 2, 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-25, 27 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Washburn (US 20170265879).
Regarding claim 18, Washburn discloses an ear endoscope device (clot evacuation device 4, 1100; FIGS. 1, 24G) for use in a surgical procedure in an ear, the device comprising: 
a handle (hand-piece 1664); 
a visualization shaft (elongated body 1102; visualization element 1654, 1854; visualization element 1928; FIG. 26D; Para [0193]) extending from the handle; 

an imaging sensor (image sensor 1929; Para [0222]) at a distal end of the visualization shaft; and 
a light source (LED is positioned at the distal end of the elongate body 1302; light source housing 1306; Para [0141]).
Regarding claim 19, Washburn discloses wherein the tool comprises a suction device (evacuation hypo-tube 1653), and wherein the device further comprises at least one suction shaft insertion port at or near a distal end of the handle (evacuation hypo-tube 1653; FIG. 24B).
Regarding claim 20, Washburn discloses at least one side suction tube connection port (FIG. 25A shows two irrigation hypotubes 1755 in the Clot Evacuation Device. These hypo tubes would need ports in the handpiece 1664 at the proximal side or distal side. FIG. 24D; Para [0223]) near the distal end of the handle; 
a rear suction tube connection port (Suction tube 1673 would need a port near rear side) at or near a proximal end of the handle; and 
a suction lumen (Hypotube 1653 connects suction tube 1673 and extends through the tubular body 1651. FIGS. 24E, 25A) connecting the rear suction tube connection port to the at least one side suction tube connection port.
Regarding claim 21, Washburn discloses wherein the at least one suction shaft insertion port comprises two suction shaft insertion ports (clot irrigation line 1675, suction tube 1673 would each have ports; FIG. 24D), wherein the tool guide comprises two tubular tool guides on 
Regarding claim 22, Washburn discloses wherein the tool guide comprises a lumen (1651; FIG. 24F) in the visualization shaft (elongated body 1102; elongated body 1102; visualization element 1654, 1854; visualization element 1928; FIG. 26D; Para [0193]).
Regarding claim 23, Washburn discloses wherein the visualization shaft and the handle form an angle of 90-155 degrees (FIG. 24D).
Regarding claim 24, Washburn discloses wherein the visualization shaft has an outer diameter of no more than 2.5 millimeters (The outer diameter of the tubular elongated body 1102 is approximately 0.1 to 10 mm; Para [0077]) and a length of 30-80 millimeters (length is 10 times its width i.e. 1-100 mm. Para [0077]). 
Regarding claim 25, Washburn discloses a suction device (FIG. 24D), comprising:
 a suction shaft (an evacuation hypotube 1653) for passing through the tool guide; 
a thumb depress member (portion of control 1618) coupled with the suction shaft for allowing a user to advance the suction shaft (the handpiece 1664 may comprise a control 1618 for extending the clot evacuation hypotube 1653 in a distal direction relative to outer tubular body 1651 and other operation components. Para [0194]); and 
a side suction tube (suction tube 1673) for attaching the suction shaft, via the thumb depress portion, to a side suction tube connection port on the handle (Portion of 1618 connects the hypotube 1653. FIG. 24D).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20070293726) inn view of Washburn (US 20170265879).
Regarding claim 1, Goldfarb discloses a device (a camera/transmission/endoscope assembly 14; sinus guide system 10; FIG. 1) for visualizing a surgical procedure in an ear, the device comprising: 
an ear endoscope (endoscope assembly 14), comprising: 
a handle (portion comprising handle 60); 
a shaft (portion comprising endoscope channel 28; FIG. 5B, 1) extending from the handle and having a bend with an angle of 90-155 degrees (FIG. 1; channel 28 makes an angle around 150 degree);

a light source (light source 38 can be used with the device); and 
a coupler (handle 60; FIGS. 1, 5B) attached to a side of the ear endoscope shaft for attaching a tool to the endoscope. Goldfarb does not expressly disclose an outer diameter of no more than 2.5 millimeters, and a length of 30-80 millimeters. Washburn teaches an outer diameter of no more than 2.5 millimeters (the outer diameter of the tubular elongated body 1102 is approximately 0.1 to 10 mm; Para [077]), and a length of 30-80 millimeters (length is 10 times its width i.e. 1-100 mm. Para [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb’s shaft to have its length and diameter as taught by Washburn so that the tool could be used with small vessels and structures inside the body (Para [0239] of Washburn).
Regarding claim 2, Goldfarb discloses a monitor (a monitor 36) coupled with the ear endoscope (FIG. 2); and a processing unit (video recorder 40) coupled with the ear endoscope (FIG. 2).
Regarding claim 3, Goldfarb discloses wherein the monitor and the processing unit are housed in one device coupled with the handle of the ear endoscope via a cable (light cable 50; monitor cable 24; FIG. 2).
Regarding claim 4, Goldfarb discloses wherein the coupler comprises: an endoscope attachment portion (handle 60; FIG. 5B) for attaching to the shaft of the ear endoscope (channel 28 is attached with handle 60); and a tool attachment portion (tube 44 is attached with handle 60) for attaching to the tool.

Regarding claim 6, Goldfarb discloses wherein the device further comprises the tool (A variety of tools, instruments or devices may be inserted through tube 44, including, but not limited to: graspers, cutters, punches, flexible microdebriders, dissectors, electrodes for energy delivery (RF, heat, cryotherapy, ultrasound, or microwave), lasers, suction catheters, irrigation catheters, balloon catheters, etc. Para [0134]).
Regarding claim 7, Goldfarb discloses wherein the tool comprises a suction tube (suction catheters; Para [0134]) having a bend configured to match the bend in the ear endoscope shaft (FIG. 1). Goldfarb does not expressly disclose wherein the suction tube has an outer diameter of no more than 1.1 millimeter. Washburn teaches a suction tube that has an outer diameter of no more than 1.1 millimeters (The outer diameter of the tubular elongated body 1102 is approximately 0.1 to 10 mm; Para [0077]).
Regarding claim 8, Goldfarb discloses wherein the coupler (handle portion 60) is permanently attached to the ear endoscope (FIG. 5B).
Regarding claim 9, Goldfarb discloses wherein the coupler is configured to slide along the shaft of the ear endoscope [Case snap fitting 51; FIG. 3K, 3j].

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn in view of Suzuki (US 20080021280).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Washburn and rearrange the spring to outside of the handle for space management inside the handle. 

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn in view of Germain (US 20170055811).

Regarding claim 28, Washburn does not expressly disclose wherein the handle comprises a finger loop for facilitating holding the device with a user's finger under the handle. Germain teaches wherein the handle comprises a finger loop for facilitating holding the device with a user's finger under the handle (Thumb loop 1084 suitably connected to housing 1072 for reciprocating housing 1072 and loop assembly 1012 relative to the distal end of shaft 1062. Para [0097]).
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795